      Case 1:15-cv-04843-NRB Document 141 Filed 06/14/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 JARRETT FROST,

                       Plaintiff,
                                                        ORDER
            - against -
                                                15 Civ. 4843 (NRB)
 THE CITY OF NEW YORK, ET AL.

                      Defendants.
 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     WHEREAS the parties submitted a joint letter dated June 11,

2021 outlining their positions on the proposed scope of discovery

(ECF No. 140); and

     WHEREAS defendants propose to take discovery of Leon Vega,

and the prosecutor and criminal defense attorney who were present

at the interview where Mr. Vega claimed in an affidavit submitted

after the close of discovery that he was coerced by detectives

into identifying plaintiff as the perpetrator; and

     WHEREAS plaintiff proposes to conduct discovery into his

municipal liability claims; and

     WHEREAS defendants further request that the Court exercise

supplemental jurisdiction over plaintiffs’ state law claims, which

are currently pending in state court, and plaintiff consents to

the Court resuming jurisdiction over his state law claims; and
      Case 1:15-cv-04843-NRB Document 141 Filed 06/14/21 Page 2 of 2



     WHEREAS    the    Court    is   willing    to   exercise    supplemental

jurisdiction over those claims; it is hereby

     ORDERED    that    defendants     are     granted   leave   to    conduct

discovery    related    to     Mr.   Vega’s    interview,     including   the

depositions of Mr. Vega and the prosecutor and defense counsel who

were present at the interview in question; and it is further

     ORDERED that such discovery be completed by September 14,

2021; and it is further

     ORDERED   that    plaintiff     is    denied    leave   conduct   further

discovery into his municipal liability claims at this juncture;

and it is further

     ORDERED that the parties submit a joint letter of no more

than three pages outlining proposed next steps in this case by

September 30, 2021.

Dated:      New York, New York
            June 14, 2021


                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                       2
